     Case 1:21-cv-00023-NONE-HBK Document 20 Filed 03/05/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MERLY ALEJO,                                      No. 1:21-cv-00023-NONE-HBK
12                          Plaintiff,                  VOLUNTARY DISMISSAL WITHOUT
                                                        PREJUDICE UNDER FED. R. CIV. P. 41
13             v.                                       (a)(1)(A)(i) AS TO DEFENDANT OPURTUN
                                                        FINANCIAL CORP. ONLY
14    OPURTUN FINANCIAL CORP., et al.,
                                                         (Doc. No. 17)
15                          Defendants.
16

17            On February 26, 2021, Plaintiff filed a Notice of Voluntary Dismissal, voluntarily

18   dismissing defendant Opurtun Financial Corp. from this action under Fed. R. Civ. P.

19   41(a)(1)(A)(i), without prejudice. (Doc. No. 17). The Notice states the dismissal of Opurtun “has

20   not effect” on the remaining co-defendants, Experian or Transunion, LLC. (Id.).

21            Accordingly:

22            Pursuant to Plaintiff’s Notice (Doc. No. 17), defendant Opurtun Financial Corp. is

23   dismissed from this action without prejudice under Fed. R. Civ. P. 41(a)(1)(A)(i).

24   IT IS SO ORDERED.
25

26   Dated:         March 4, 2021
                                                        HELENA M. BARCH-KUCHTA
27                                                      UNITED STATES MAGISTRATE JUDGE
28
                                                        1
